Citation Nr: 0709000	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  04-29 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel





INTRODUCTION

The veteran retired in September 1996 after approximately 20 
years' active service.  He died in December 2002.  The 
appellant is his surviving spouse.  She appealed to the Board 
of Veterans' Appeals (Board) from a June 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied her cause-of-
death claim.  That decision also denied her claims for 
accrued benefits and Dependents' Educational Assistance, but 
she did not appeal those additional claims.  See 38 C.F.R. 
§ 20.200 (2006).  Therefore, the only issue on appeal 
concerns her entitlement to service connection for the cause 
of the veteran's death.  

On her Substantive Appeal (VA Form 9), received in July 2004, 
the appellant indicated that she wanted a hearing at the RO 
before the Board.  But she later indicated in November 2005 
that she was withdrawing her hearing request, instead wanting 
the Board to consider her appeal on the record.  See 
38 C.F.R. § 20.704(e).

Since the cause-of-death claim at issue must be further 
developed before being decided on appeal, the Board is 
remanding this case to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.




REMAND

A preliminary review of the file discloses that service 
connection was established for several of the veteran's 
disabilities - including diabetic nephropathy rated 
30 percent; diabetes mellitus rated 20 percent; residuals of 
a neck injury, with arthritis, rated 20 percent; residuals of 
a low back injury rated 20 percent; and hypertension rated 10 
percent; for a combined disability rating of 60 percent.

The private medical records indicate the veteran was treated 
for pain due to his service-connected disabilities during the 
several years prior to his death, including with narcotics, 
and had even been referred to the pain clinic shortly before 
he died.  As the appellant, his surviving spouse is 
contending he committed suicide due to the chronic, 
intractable pain he was experiencing.  In support of her 
claim, she has submitted two statements from his neurologist.  
In one statement, the physician reported that he had no 
reason to question the veteran was in a lot of pain because 
of his back and peripheral neuropathy; in the other 
statement, the physician offered his opinion that the pain 
from the veteran's diabetic peripheral neuropathy "could 
have contributed to his quality of life and subsequent 
untimely demise."  In addition, the appellant has submitted 
statements from two individuals who knew the veteran and who 
provided lay evidence as to his state of mind during the 
several months prior to his suicide.  Those statements 
reflect his persistent complaints of pain - and his apparent 
despondency over that pain - and his consideration of 
possible eventual suicide.  

Service connection is precluded for the cause of the 
veteran's death if he intentionally committed suicide, unless 
the suicide resulted from mental unsoundness due to service-
connected disability, particularly if there is evidence of a 
reasonably adequate motive which could lead a rational person 
to self-destruction.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 
38 C.F.R. §§ 3.1, 3.302, 3.312 (2006).  

The evidence in this case raises the question of whether the 
veteran developed a psychiatric disorder (i.e., mental 
unsoundness) due to his service-connected disabilities - 
such as to have caused him to commit suicide.  But this is a 
medical issue; the Board is prohibited from exercising its 
own independent judgment to resolve medical questions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Further, 
it is now well settled that laypersons without medical 
training, such as the appellant and her friends, are 
similarly unqualified to render medical opinions regarding 
matters such as diagnoses and determinations of etiology, 
which call for specialized medical knowledge.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. 
§ 3.159 (2006) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  

In addition, in Obert v. Brown, 5 Vet. App. 30 (1993), the 
Court held that a medical opinion expressed in equivocal 
terms of "may" also implies "may or may not" and, 
therefore, is too speculative to establish a plausible claim.  
See also Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Winsett 
v. West, 11 Vet. App. 420 (1998); Bloom v. West, 12 Vet. App. 
185 (1999) (by using the term "could," without supporting 
clinical data or other rationale, a medical opinion simply is 
too speculative in order to provide the degree of certainty 
required for medical nexus evidence).  That said, the use of 
cautious language does not always express inconclusiveness in 
a doctor's opinion on etiology.  Rather, an etiological 
opinion should be viewed in its full context and not 
characterized solely by the medical professional's choice of 
words.  See Lee v. Brown, 10 Vet. App. 336, 338 (1997).  

Therefore, the Board finds that additional development is 
needed in this case, i.e., a medical opinion as to whether 
the veteran developed a psychiatric disorder due to his 
service-connected disabilities and whether such a disorder 
led him to commit suicide.  



Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Send the appellant notice compliant 
with the Veterans Claims Assistance Act 
of 2000 (VCAA), in particular with the 
Court's decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Refer the claims file to a 
psychiatrist for a medical opinion.  The 
designated psychiatrist should review the 
claims file for the veteran's pertinent 
medical and other history, including a 
complete copy of this remand, all 
treatment and examination records, 
the January and July 2003 statements by a 
private neurologist, the statements by 
two friends of the veteran submitted in 
May 2003, and the statements of the 
appellant herself, and should provide 
answers to the following questions:

a.  Is it at least as likely as not 
(50 percent probability or greater) 
the veteran developed a psychiatric 
disorder due to his service-
connected disabilities - and, more 
specifically, his inability to cope 
with the debilitating pain 
associated with them?  

b.  If so, is it at least as likely 
as not the psychiatric disorder led 
him to commit suicide in December 
2002?  

c.  If the veteran did not develop a 
psychiatric disorder as a result of 
his service-connected disabilities, 
is it at least as likely as not 
there were other circumstances 
related to his service-connected 
disabilities that led him to commit 
suicide in December 2002?  

The examiner's opinion should be 
supported by rationale, including 
reference to pertinent evidence in the 
file.  

3.  Then readjudicate the appellant's 
claim in light of the additional evidence 
obtained.  If benefits are not granted to 
her satisfaction, send her and her 
representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.  

The appellant need take no action until otherwise notified, 
but she may furnish additional evidence and argument while 
the case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By this 
REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the appellant due process.  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



